FILED
                             NOT FOR PUBLICATION                            JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHARLES N. BROWN,                                No. 09-35040

               Plaintiff - Appellant,            D.C. No. 3:06-cv-01238-BR

   v.
                                                 MEMORANDUM *
CARNEVALE, DR.; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Oregon
                      Anna J. Brown, District Judge, Presiding

                            Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Charles N. Brown, an Oregon state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his safety and serious medical needs while he was a pretrial

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PDM/Research
detainee at Washington County Jail. We have jurisdiction pursuant to 28 U.S.C.

§ 1291. We review for abuse of discretion the district court’s dismissal of a

complaint pursuant to Fed. R. Civ. P. 4(m), Puett v. Blandford, 912 F.2d 270, 273

(9th Cir. 1990), and de novo its grant of summary judgment, Oliver v. Keller, 289
F.3d 623, 626 (9th Cir. 2002), and we affirm.

       The district court did not abuse its discretion by dismissing Brown’s claims

against defendants Carnevale, Nowack and Doe for lack of personal jurisdiction.

See Benny v. Pipes, 799 F.2d 489, 492 (9th Cir. 1986) (“A federal court is without

personal jurisdiction over a defendant unless the defendant has been served in

accordance with Fed. R. Civ. P. 4.”).

       The district court properly granted summary judgment in favor of defendants

Prison Health Services and Washington County because Brown failed to present

any evidence that a specific official policy or custom deprived him of his

constitutional rights. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691-94

(1978) (holding that municipalities cannot be held liable under a theory of

respondeat superior but can be held liable when the constitutional deprivation

arises from an impermissible governmental policy or custom); see also Sanchez v.

Vild, 891 F.2d 240, 242 (9th Cir. 1989) (explaining that the party opposing




PDM/Research                              2                                     09-35040
summary judgment must present “significant probative evidence tending to support

its claim that material, triable issues of fact remain”).

       The district court properly granted summary judgment for defendants

Theissen, Diamond, and Gordon, because Brown failed to present any evidence

supporting his claim that they violated his constitutional rights. See Leer v.

Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (providing that an official can be liable

under § 1983 only “if he does an affirmative act, participates in another’s

affirmative acts, or omits to perform an act which he is legally required to do that

causes the deprivation” at hand) (emphasis in original); see also Sanchez, 891 F.2d

at 242.

       Brown failed to raise a triable issue as to whether defendant Kravitz

purposefully ignored or failed to respond to Brown’s medical needs by denying his

inmate appeals. See Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990)

(holding that prison officials manifest a deliberate indifference to a prisoner’s

medical needs if they intentionally deny, delay or interfere with medical

treatment).

       The district court properly granted summary judgment for defendants Lyons

and Pope because Brown failed to demonstrate a triable issue as to whether they

were aware of and disregarded a serious threat to his safety. See Farmer v.


PDM/Research                                3                                    09-35040
Brennan, 511 U.S. 825, 837 (1994) (“[A] prison official cannot be found liable

under the Eighth Amendment for denying an inmate humane conditions of

confinement unless the official knows of and disregards an excessive risk to inmate

health or safety[.]”).

       Brown’s remaining contentions are unpersuasive.

       AFFIRMED.




PDM/Research                             4                                   09-35040